DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           ROBERTO TREJO,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D12-1579

                            [ March 4, 2015 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard Oftedal, Judge; L.T. Case No. 2007CF017817JXX.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nancy Jack,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant, Roberto Trejo, was indicted for racketeering and conspiracy
to commit racketeering. His predicate offenses included attempted first
degree murder, shooting into a building, and three armed robberies with
a firearm. He was also charged on substantive counts for the same five
offenses. Trejo was acquitted on the racketeering, conspiracy, and
shooting into a building charges, but convicted of attempted second degree
murder with a firearm and the three armed robberies. We affirm on all
issues raised in this appeal, including his fifty-year sentence. The United
States Supreme Court’s ruling in Graham v. Florida, 560 U.S. 48 (2010)
does not apply to appellant’s sentence. See Guzman v. State, 110 So. 3d
480, 483 (Fla. 4th DCA 2013) (holding that Graham, which prohibited the
imposition of a life without parole sentence on a juvenile offender who did
not commit homicide, does not apply to a lengthy term-of-years sentence
that might constitute a de facto life sentence).

   As we did in Guzman, we certify conflict with Thomas v. State, 78 So.
3d 644 (Fla. 1st DCA 2011) and certify the following questions to the
Florida Supreme Court:
      1. DOES GRAHAM v. FLORIDA, 560 U.S. 48, 130 S.Ct. 2011,
         176 L.Ed.2d 825 (2010) APPLY TO LENGTHY TERM–OF–
         YEARS SENTENCES THAT AMOUNT TO DE FACTO LIFE
         SENTENCES?

      2. IF SO, AT WHAT POINT DOES A TERM–OF–YEARS
         SENTENCE BECOME A DE FACTO LIFE SENTENCE?

   Affirmed; conflict certified; questions certified.

GROSS, TAYLOR and LEVINE, JJ., concur.

                             *          *         *

   Not final until disposition of timely filed motion for rehearing.




                                        2